DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election Invention I, species I, of claims 1-16 in the reply filed on 06/17/2021 is acknowledged and entered. 


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
This application is in condition for allowance except for the following formal matters: 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the active layer interposed between the side-injector and the substrate”, claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

In addition, cancelled claims 18-21, Invention II (A process for making a light article, non-elected claims). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The election is without traverse because the response is incomplete. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

Claims 1-17 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  
 a side-injector disposed on the charge injection facet of the truncated cuboidal fin and that provides electrons to an active layer; and the active layer interposed between the side-injector and the substrate and that: receives electrons from the side-injector; receives holes from the substrate; and produces light in response to combining the electrons and the holes, as disclosed in claim 1.

The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  
 4a side-injection source electrode disposed on the side-injector and in electrical communication with the side-injection drain electrode through the side-injector; a dielectric member disposed on the side-injector between the side-injection drain electrode and the side-injection source electrode; and a gate electrode disposed on the dielectric member such that: the gate electrode is in electrical communication with the side-injection drain electrode and the side-injection source electrode through the dielectric member; and the dielectric member is interposed between the gate electrode as disclosed in claim 17.

KIM et al (US 2017/03598656 A1) discloses luminous element may emit light through four side surfaces  and an upper surface thereof, and an anode electrode and a cathode electrode  may be provided on a bottom surface thereof. The anode electrode and the cathode electrode may be soldered onto patterns, respectively, formed on the printed circuit board (Fig [3], Para [0053]).

However, KIM fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 17.

Claims 2-16 are allowed as those inherit the allowable subject matter from clams 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898